ORDER
Vonzell Stamps appeals his conviction of robbery in the first degree, § 569.020, RSMo 20001, and armed criminal action, § 571.015. We affirm. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.